IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA
Case No. 3:21-MJ-00414-DMS

Vv.

Joshua Elijah PATE

Defendant

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A CRIMINAL COMPLAINT

I, R. Allen Adair, being duly sworn, hereby depose and state:
TRAINING AND EXPERIENCE OF AFFIANT

1, I am a Police Detective employed by the Municipality of Anchorage Police Department
(APD) and am presently a Commissioned Police Officer in the State of Alaska, assigned as a Task
Force Officer to the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Anchorage Field
Office. Between May 2007 and April 2019, I was assigned to APD’s Vice Unit. My
responsibilities within the Vice Unit involved investigations related to the trafficking of controlled
substances.

2. I have more than twenty-five years of combined law enforcement experience. I was an
explosive and drug detector dog handler with the United States Air Force from June 1991 to August
1996. In August 1996, I was credentialed as a Special Agent with the Air Force Office of Special
Investigations. In August 2004, I left active duty with the military and was employed with the

Anchorage Police Department as an Officer. I retired from the Air Force Office of Special
Investigations in May 2011. be

aye ~ 2 2021

Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 1 of 7
3:21-MJ-00414-DMS

3. I have graduated from three basic law enforcement academies. The first was the United
States Air Force Police Academy in December, 1991. The second was the Air Force Office of
Special Investigations Academy in November 1996 and the third was the APD Academy in
January of 2005; as a result of my training and experience, I am familiar with the Federal Firearms

and Drug laws.

PURPOSE OF AFFIDAVIT

4. This affidavit is submitted in support of a criminal complaint charging Joshua Elijah PATE
with violations of Title 18, United States Code, Section 922(g)(1), making it unlawful for any
person who has knowingly been convicted in any court of, a crime punishable by imprisonment
for a term exceeding one year to possess in or affecting commerce, any firearm or ammunition.

5. I have participated in the investigation of the offense set forth below. The facts and
information contained in this affidavit are based upon my personal knowledge, information
obtained from federal, state and local law enforcement officers and information obtained from
interviews and analysis of reports. Unless specifically indicated, all conversations and statements
described in this affidavit are related in substance and in part only and are not intended to be a
verbatim recitation of such statements.

6. [have not set forth each and every fact learned during the course of this investigation. I have
set forth only those facts which establish the foundation for probable cause. Facts not set forth
herein are not being relied upon to establish probable cause. Nor do I request that this Court rely

upon any facts not set forth herein in reviewing this affidavit in support of a criminal complaint.

se

AUG - 2 2021
Page 2 of 7 .

Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 2 of 7
3:21-MJ-00414-DMS

PROBABLE CAUSE

7. At approximately 12:40 p.m., July 14, 2021, Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) Special Agent (SA) Sarah Foreman and I were driving westbound on Northern
Lights Boulevard from Patterson Street, Anchorage, Alaska. I heard Anchorage Police
Department (APD) Patrol Officers responding to the vicinity of 2834 Rose Street and would later
learn a molotov cocktail was thrown at 2834 Rose Street. Based on prior investigative activity, I
knew convicted felon, Joshua Elijah PATE resided at 2834 Rose Street #A with his girlfriend,
Gretchen Ann WEDEKIND, who was also a convicted felon. Over the course of the past month,
I received information indicating PATE was routinely in possession of firearms and illicit
controlled substances. I knew PATE was released from supervision with the United States
Probation Office in Anchorage for federal drug and firearm violations in December 2019. In
addition to the above-mentioned information, I received information PATE and Mark Cruz
NYSTUEN were engaged in long standing feud over WEDEKIND and the molotov cocktail was

likely involved in their ongoing dispute.

8. SA Foreman and I drove to the Rose Street address and parked northeast of 2834 Rose Street
to observe and assist if needed. I noticed Officer Stefan Bentz parked to the southeast of 2834
Rose in his unmarked Police vehicle and he was accompanied by Officer Brayton Johnson in a
marked Police vehicle. A few moments later, I observed PATE arrive in a gray 2001 Audi A6
sedan, Alaska License: ECE322. PATE parked to the north of his Rose Street address and he was
the sole occupant of the vehicle. PATE got out of the driver seat of the Audi and opened the trunk
of the sedan. It did not appear PATE was aware Officers were outside his home, as his view was
partially obstructed by other vehicles. SA Foreman and I had an unobstructed view of pe

Page 3 of 7 Avs - 1 200

Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 3 of 7
3:21-MJ-00414-DMS

PATE got out of the driver seat, opened the trunk of the gray 2001 Audi A6 sedan, Alaska License:
ECE322 and started to remove a backpack adjacent to the left rear inner part of the vehicle. It
appeared PATE simultaneously notice Officer Johnson in Police uniform standing at the front of
2834 Rose Street. PATE returned the backpack to the trunk and closed the deck lid. It was evident

based on PATE’s demeanor there were items in the backpack he was concerned about.

9. PATE walked to the front of 2834 Rose Street where he spoke with Officers. PATE was
cursing at Officer Johnson for a previous contact between the two and claimed not to know who
threw the molotov cocktail at his home. Officer Johnson spoke with PATE about the backpack in
his trunk and PATE stated he was not aware of what Officer Johnson was speaking about. (Note:
I relayed my observations to Officer Johnson when PATE arrived.) During the contact with
Officers, PATE asked Officer Johnson if he could defend himself with “lethal intent” as he pointed
to the scorched area at the front of his home. PATE went on to say, “If I have a gun, can I do it
then? Because I’m a felon, how am I supposed to have a gun? I can’t have a gun, I can’t have
nothing!” PATE’ demeanor grew increasingly more hostile and animated, I intervened and
requested to speak with PATE in the area to the north of where he parked his Audi. I explained to
PATE Officers were there to help him and his reaction to them was disrespectful and unnecessary.
I explained my observations to PATE with respect to his arrival, the backpack, and prior Police
contact on June 18", 2021 when he was found in possession of over $10,000 dollars, heroin, and
firearms in his vehicle. I told PATE I believed the backpack also contained illicit controlled
substances and/or firearms and I requested a drug detection K-9 respond based on my suspicions
and observations. PATE asked me what I wanted from him and alluded to wanting to cooperate

with Law Enforcement. I reminded him during his prior contact last month he also told Office

Page 4 of 7 ANG 1 100

Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 4 of 7
3:21-MJ-00414-DMS

he could assist by purchasing kilogram quantities of illicit controlled substances. PATE told me
he was willing to assist me in this same capacity if I would not have the K-9 respond. I asked
PATE if the backpack contained controlled substances and he told me it did not. I asked PATE
what he was concerned about and he told me there were no drugs inside the pack. Based on his
statements, it was clear there was at minimum a firearm inside the backpack. I asked PATE if that
was the case and he again pleaded with me not to pursue the contents of the backpack inside his
trunk. I asked PATE if the firearm was stolen and he stated it was not and he needed it to protect
himself. I reminded PATE he was previously convicted of federal drug and firearm violations and
he was prohibited from possessing firearms. PATE acknowledged my statements and again pled

with me not to pursue the contents of the backpack or vehicle.

10. Ireturned to my vehicle as Officer Johnson remained with PATE’s Audi until the K-9 Officer
arrived. PATE walked up to my driver window and again plead with me in the presence of SA
Foreman to forgo the interest in his backpack and he assured me a firearm was the only item that

would be located inside the pack. I asked PATE for consent to search to backpack and he declined.

11. Officer Johnson impounded the gray 2001 Audi A6 sedan, Alaska License: ECE322, to
APD’s indoor secured storage area pending application of a search warrant (3:21-MJ-00390-
DMS). On July 19", 2021 a search warrant was sought and received authorizing the search of the
Audi operated by PATE on July 14", 2021. ATF Resident Agent in Charge (RAC) Aaron Ybarra
and I executed the warrant after it was received. In the left rear corner of the trunk was the
backpack I observed PATE begin to remove from the vehicle. Inside the backpack was a loaded

HK USP Compact, .40 caliber pistol, Serial Number: 26-096913. The chamber of the pistol was

Page 5 of 7 B- 4 qn
Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 5 of "
3:21-MJ-00414-DMS

loaded with a single round of hollow-point ammunition. The remaining seven rounds in the
pistol’s magazine were .40 caliber shotshells. The pistol and ammunition were seized. During the
execution of the search warrant, PATE telephoned me and attempted to act as though he was
surprised a pistol was actually seized from the pack, despite admitting the firearm would be located
in the pack the prior week. I terminated the telephone call. At the conclusion of the search, called
PATE back after numerous unanswered calls and messages from him. During our recorded
conversations following the search warrant, PATE admitted to owning and possessing HK USP

Compact, .40 caliber pistol, seized from the backpack.

12. ATF Special Agent Ryan Borgeson conducted a review of the HK USP Compact, .40 caliber
pistol, Serial Number: 26-096913 and the ammunition loaded in the magazine and chamber. Based
on his opinion, if the firearm and ammunition were received and/or possessed in the State of
Alaska, they had to have traveled in and affected interstate or foreign commerce as defined in Title

18 U.S.C. § 921 (a)(2).

13. A review of criminal records on file with the Alaska Public Safety Information Network and
the National Crime Information Center disclosed the following felony convictions for PATE:
-06/06/2000 State of Alaska Burglary in the First Degree

-11/17/2000 State of Alaska Theft in the Second Degree

-12/13/2007 Federal Drug Conspiracy and Felon in Possession

Page 6 of 7 No °

Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 6 of 7
3:21-MJ-00414-DMS

CONCLUSION

14. Based on the aforementioned information and my training and experience in firearms
related investigations, I believe there is probable cause to believe Joshua Elijah PATE,
knowingly possessed a firearm and ammunition while having been convicted in any court, of a
crime punishable by imprisonment for a term exceeding one year, and affected commerce, a

violation of Title 18, United States Code, Section 922 (g)(1).

Digitally signed by RANDY
- ADAIR (Affiliate)
Date: 2021.08.02 08:35:50

-08'00'
R. Allen Adair
Task Force Officer
Bureau of Alcohol, Tobacco, Firearms, and
: Explosives

d e/e A ORic
Sworn ‘ in Anchorage, Alaska

This 2™ day of August, 20 kTED I

 

  
 

 

 

District of Alaska

Page 7 of 7

Case 3:21-mj-00414-DMS Document 1-1 Filed 08/02/21 Page 7 of 7
